*450OPINION of the Court, by
Judge Owseey.
A regularly authenticated copy of the lást will and testament °f John C. O wings, deceased, having been produced from the records of the orphan’s in Baltimore, state of Maryland, and having hagB^l^en according ^ie requisitions of the act of the légílláture of this country upon that subject, and «^pitted to record in the *451Bounty court of Bourbon; Owings, the present plaintiff, for the purpose of proving a fact deemed material on the trial of this cause in the court below offered as evidence a copy of these proceedings from the records of the county court of Bourbon; hut because the copy offered as evidence appeared to be a copy of the copy of the will of John C. Owings, recorded in the county court of Bourbon, that court refused to permit it to go in evidence to the jury ; and the only question for this court to determine is, should the copy have been used ?
We are of opinion it should. The will of John C. Owings having been proven according to the law of Maryland, and admitted to record in the orphan’s court in Baltimore, it was strictly proper in the county court of Bourbon, after taking, as they appear to have done in this case, the necessary proof, to admit to record the authenticated copy ;(a) and when that was done it became a record oí the county court, and as in all other cases of records a copy is legitimate evidence.
The evidence offered, therefore, as it is properly the copy of a record, should have been admitted by the court; but as that was not done, the judgment must be reversed with costs, the cause remanded and a new trial had not inconsistent with this opinion.

 I Littell 614.